Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 depends on itself.
Claim 26 depends on itself.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22: it is unclear how “on the first surface of the biodegradable tape layer holds the magnetic particles a position” since there are many particles but there is only a single position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 20-24, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’695 (JP2005007695A) in view of Andelin (US 20170061269)
 JP’695 teaches
1. A biodegradable payment card, comprising: a biodegradable substrate comprising a first substrate layer, a second substrate layer, and a biodegradable tape layer, 
wherein: the biodegradable tape layer (15, 25) is positioned between the first substrate layer and the second substrate layer (Figs. 3-4), and 
a first surface of the biodegradable tape layer bears magnetic particles forming a high coercivity magnetic stripe (coercive force of 650 Oe; JP’695 is silent to magnetic particles of high coercivity; Andelin teaches magnetic stripe is formed using ferrite magnetic particles of high coercivity bound together in a resin; par. Abstract, 16, 44; Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Andelin to withstand an external magnetic field without becoming demagnetized easily), the magnetic stripe encoded with payment account data; 
a magnetic particle slot within the biodegradable substrate, the magnetic particle slot aligned with the magnetic particles on the first surface of the biodegradable tape layer (JP’695, Fig. 3-4); and 
a biodegradable water resistant coating (17, 27), wherein the coating covers at least the magnetic stripe (JP’695, Figs. 3-4; Andelin, Fig. 2-4).
2.1, wherein the card is substantially free of non-biodegradable components (JP’695, see description).  
3.1, wherein the magnetic particles are transfer printed onto the biodegradable substrate (JP’695, magnetic strip is transfer printed onto layer 11, 21).  
6.1, wherein the magnetic stripe is formed by printing the magnetic particles onto a biodegradable adhesive layer applied to the biodegradable substrate (Andelin, par. 34, 46; although silent to biodegradable adhesive; however, it is considered an obvious extension of the prior art’s teachings)
7.1, wherein the magnetic particles comprise iron oxide (Andelin, par. 16, 41, ferrite magnetic particles inherently known to include iron oxide).  
Re claim 20, see discussion regarding claims above.
21. 20, wherein: the biodegradable tape layer further comprises a second surface, and the first surface of the biodegradable tape layer and the second surface of the biodegradable tape layer include a biodegradable adhesive (it’s unclear whether biodegradable adhesive being used, however, it would have been an obvious extension of JP’695/Andelin’s teachings as the disclosed card and layers are of biodegradable materials).  
22.21, wherein the biodegradable adhesive including on the first surface of the biodegradable tape layer holds the magnetic particles a position forming the magnetic stripe (see discussion regarding claim 21 above).  
Re claim 23, see discussion regarding claims above.
24.24, further comprising aligning the magnetic particle slot of the first substrate layer with the magnetic particles on the first surface of the biodegradable tape layer (JP’695, Figs. 3-4).  
28.24, wherein the first substrate layer and the second substrate layer are discrete layers (JP’695, Figs. 3-4).    
29.24, further comprising painting a marking on the second layer of the substrate using a biodegradable paint (Figs. 3-4, par. 41-44, 52, JP’695 discloses painting by printing is done, it’s unclear whether the ink/paint being biodegradable, however, it would have been an obvious extension of JP’695/Andelin’s teachings as the disclosed card and layers are of biodegradable materials)
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’695 (JP2005007695A)/Andelin (US 20170061269) in view of Cepress (US 20170109622)
Re claim 4-5, JP’695 is silent to wherein the biodegradable substrate consists essentially of compressed cellulose and wood
Cepress teaches that these materials are well known to exist in biodegradable cards (Cepress, par. 21, 24).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cepress so that materials that are easier to degrade naturally may be used.
8.1, further comprising a chip wherein the biodegradable substrate comprises two or more laminate layers defining a chip pocket and the chip is inserted into the chip pocket (Cepress, Figs. 2, 6).  
9.8, further comprising an antenna electrically connected to the chip and inserted between the two or more laminate layers (Cepress, par. 47; Ormiston, par. 18, 21).
Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’695 (JP2005007695A)/Andelin (US 20170061269) in view of Boutaghou (US 20020096569 )
Re claim 25-26, JP’695 is silent to the first substrate layer and the second substrate layer form a unitary structure, and positioning the biodegradable tape layer between the first substrate layer and the second substrate layer comprises inserting the biodegradable tape layer between the first substrate layer and the second substrate layer in the unitary structure.
Boutaghou discloses a card in which a magnetic tape 102 can be inserted into a slot 120 formed by at least two layers (Fig. 5-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Boutaghou so that the magnetic strip is retractable into the body of the card to protect the magnetic strip from contamination and damage and is extendable for use.
Re claims 27, although not expressly disclosing the material from the unitary structure, this is considered an obvious extension of Boutaghou’s teachings since the magnetic stripe tape needs the slot to be empty for insertion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887